 Case 2:20-cv-00141-RAH-WC Document 1 Filed 02/27/20 Page 1 of 8




                                                                       RECEIVED
                        TN THE UNITED STATES DISTRICT COURT FOR
                            THE MIDDLE DISTRICT OF ALA.1341.M
                                                                     tor r ED 21 P 12: 513
                                                                   OFERA P. HACKETT. CLK
bfed-t-VI
 Fuil name and pnson name of         )
                                                )
                                                                    uS. DISTRICT COURT
                                                                           DISTMOT ALA
 Plaintiff(s) Vc...k(U Cif:Area:16mA )
                                     )                                                                      _e_44,v1

       •               _ _
                                                )                         NO. a Q:(AP' 1,
                                                        (To be. sUpphed by Lletk of U.S. Distriet       -
                                                )        Court)




 Nanne of person(s) who violated your                                                                             Cy
 constitutional riahts.(List the nanies
 of all the person.)
                                                                                                    0
                                                                                                ~. ~-
 I.        PREVIOUS LAWSUITS                                                         .
                      you beann other lawstiits in state or federal c urt'dealina With' the same or
                similar facts involved in this action? YES 0 No

                  Have you begun other lawsuits in s. at         or federal cou.rt relating to your
                  imprisonment?   .. yEs.o ..._ .....NO

                  il yoUransWer to A qr B .fs yes, ciescribe each ]awsuit in the space below. (If there
                  is more than one laiksuit, describe the additional lawsuits on aTipther piece ofpaper,
                  Using the same outlinep

                  1.     Parties to this previous lawsuit:

                         Plaintiff(s)




                         Defendant(s)     -



                         Coun (if federal court, name the district; if state court, name the county)
 Case 2:20-cv-00141-RAH-WC Document 1 Filed 02/27/20 Page 2 of 8




                       Docket nun.aber .        fr,..
                                                0/    .. it :

               4..     Name ofjudge to wh            case was assig.ned


               5.      Disposition(for exa.mple: was the case disinissed? Was it appealed? Ts it still
                       pending ?)
                                                            1\7/   1
               6.      Approximate date.of filing Iawsuit

       _        .      Approximate date of disposition                /1-/
                                                                                7           %.7


II.    PLACE OF PRESENT CON:EN-EN/ENT

       ra6 t
       PLACE OR NSTITUTION WHERE INTODENT OCCURREDUk,r-1

      Co t(e.tly-lorm)..A                               _

DI     NAME AND ADDRESS OF NDIVEDUAL(S) YOU ALLEGE VIOLATED YOUR
       CONSTITUTIONAL RIGHTS.

               NAME                                                ADDRESS          5315            ge),
1.    41-‘19.01c, 4AltfUJ0ki               a.      514.!?                 ea        -a•0 • G.,220356
                                                                                    DmAskkie,rkt, 3662,2_


3.                              7“4- _(.16r(e-C11904;41c).y * PrnwiRi                   tC ft.);003- (A)of V'ed
                                                                                                    Gt         64-tck.,1)
4.
                                                                                                             Olbre A-L.)
5.    lk.JuaeooAL
                -              -                            onr
                                                              j Cak
                                                                  ' c     Ory. Eiv,-..(e_   A-b
6.                                                          andi                 Orno_rel
IV.    THE DATE UPON.WHICHSAID..VIOLATION OCCURRED



V:     STATE BRIEFLY THE GROUNDS ON WHICH YOU BASE YOUR ALLEGATION
       THAT YOUR CONST14 UTIONAL RIGHTS ARE BENG VIOLATED:

       GROUND ONE:             5A-.c1            .
                                                11
                                                /
                                                4/              rel
 Case 2:20-cv-00141-RAH-WC Document 1 Filed 02/27/20 Page 3 of 8




STATE BREFLY THE FACTS WHICH SUPPORT THIS GROUND. (State as best you cat77th
time, place and manner and person involved.)                               -                 5e.t9

A    546e1 ati,          et-A                        „EDUe                                     c4*Aci-etil
CIL 1_,A6tnats_ VUOLOQ Ewt)                \          rbor.g- /571k4-bri     ceGgort4.1)
                                               ‘11 encl.^ 646:6Ir‘ eArt4cli6rc4 > 0.11
ode tvKA    pta iviC`,     rtv2;1,b)           rn4   -1 enr                SeZt.x,
                                                                                 •--k         rc4-`,5:0_5
viatJ.;          \vac?    c &key    et. Rio,e41..v1..k.:3                               irp, A o,.„"
GROUN TWO:




SUPPORTINGFACTS:




GROUND THREE:




SUPPORTENGFACTS:
    .
,       .          Case 2:20-cv-00141-RAH-WC Document 1 Filed 02/27/20 Page 4 of 8

                                                                                                     Yr/z®
                7o--hilAe mew 1." /4 416.ty eoltre.,-4, trty /212.fh,R. 15 /1/11r4.1.e
        3-4A411 /Lkroet-ri#2er25730,.2;1 diffeog; Al -:t,54/1/il 6!                   .6, r-koitt/
         fAcipy, 7i-1;i Aun, hae eths _15-% A)",kis pow he -I -6-ari,S-
        "47).4ein ,        ( Ael-L1 a11164 ,  1 &'4'-/y A)Aiih -7- 4t)a.r cl-h.49;r
                                             1‘
         almo571-- 3 ) /(.5 ,--7/etz v,/ _iro be et )     L 1. J-Ati7 by 0-t 1-4,in-e
                                                          ?
         0--//34akiin, de:5 a_ b/aCe /mai &wore/7 v...A,e,if Poai /5 a_
         40 fietei.l ,o gm, ila iiii-e 01 Zu,knam it 0a.5.5-Za 0c A-77
         12, liwoohced 11.-s Adema..ed" Bry)6frbz/-1-. kb 1/..e7 a-boa-J..1 W 44,/%.0
         alie4., /(701///i'tkeki5 &ire Aild 4t) a ca:e        l 1n,e he67-kest --1.1,d
         ille:Pdoete-ei Gtk,1-            5b,             /,./(A0 -le he k1- 5.‹)t i,..-/..74..fe
                ireld'w ek4A A;,,,,:e. re7 1..e 1.t. 7/ 1) ele-(47/ • rhi,714,/, A-t-e( er7 /vt-e.
        (1 yi/ k.vul ..4, 4c,./)         , AeSe 4.,,i, Lao do.tp a., /,:i.„,,,../2 ,„,
            :Lk ilis,de          .e -if   me, ina,kin         &,'-.50(Let,/ ,14,Ly,,,ds,,v;i 1..,74; - . 4,8 el-
            Ay e;V41707‘y II                           , #i eabh-7 01.1
                                                  g,,,A,..)                           ne...,,„..--,(
                                                                                                   r 1fre,s, - 5-.Am:2
                                                                                                                    I
            rite -4    g0fare.r)0/ -4 Azeil,
                                           .f 7 ---   \-61-y 4.14ertf3___AkttliC ___ air74                           0 71-
                                           )1 le                                     N) a- i
            "9,11.1410 Ill = 4-/e;', 1#1.    -yoai  kJ di' of       4 74 7v„,/, io,fp rn
            /4,         glasii6f4.4 Lilen-)4,71/1 /b., ,740)  4 I-- /14 (14" c5-An /.....e i .
              /(
            !a, 5,..,           54,4, hir ei.iim ii            dell C ifizaj piz. oo-..5/r7).1          ..../ i'.1
            42./6"d   „Milk"     p it)        ,144 17)s hk-c,c(//,7ro 12 er 71"V /"
                                           /rt4   .54
                                                    - -7/11                       1, 5'5

            r iri hra.fp,s -Cila-r MOr.//-I 7 6174riu--, ‘,,ii,1-.)-7'.-    ts 74-- (,
                                                                                     I r
                                                                                     j
            A k/ oy, ,./1.041 .."7"-
                              '        id7.40.7:   ,    aro, A , .4i- ri i 'I- 4-4-
            oe._   ..e,Ct-V             - a4.e -Jr,., c,/
                              cto GA) 0 "                      Tov a e- A.eti 6 i0 1" cit)
                                                                                         IK   •P(p        lwrl't-hj

            i,eapi.i 7p/d_c-e s iik-ei (M.A. 1
                                             62
                                              - -- --k.-10el                       Av./16,v"„¢L /
                                                                                     Ili

                 r _Z-", bai- 4r,,Ae di /;) AZ,4c...,,,a.•5.71.-A4 e/                    r,-;41/ 4r4-4-,i
            /4 /14.4 0,             4_44;7' .ev..4.-r) bay) -,1--e .. --11-151..oi C574.1-€ 7.7c4;Ce._//
            61I,          , Ca, to .f     , ,41‘65 ,,lr.040 k/Ar,6/ -14,z,bh_AL,,i.aftez.,
                 .0 t___ t1, _...,_._ : _  #           4/ 4,,,
            an ple. IL-42_m_t_ki sor______,g.:Llx, ,_.,.....,-- (-14--hine4(5 4--s               S.
!   ,.
                  Case 2:20-cv-00141-RAH-WC Document 1 Filed 02/27/20 Page 5 of 8



                                             ..,d,                             _          7 ._               ,    I'
                   57;till Ly0, ik., ‘54-41 adetcol   ILZ c....4,' :IL /4 7‘ he....i-
         --7"k4 ...is0 ek-e1  )  .                  ,
                                               A-etY41  4;_ii da V-Xel, c...74 .--.
           5,--i, —1.e_c_4, A,/ go1li, ' ..7 7"X" 1,,,,-c.Ail 5.---e-ftei, -       ti,                        tint     4 Ile/ ei..1



           4I         t -I'/Ali                                  _          /   4.6 ne.../
                                                                                    V     ,      .       "/



         letur(17             Airkil4.i v      s       /Z,Z3 hike.,s,                 evi,c4/1         )4Ac----71-3' /7d"1---
                                                                                                                       h ...c.tc
           r,CJ
         41-                  7ke y iprd b‘..<1              eka-(                                r    414:00          Simse,12'
                                                                                                                               '
                                                                                                                               -       lc)


          I•:15    41141c;1" ,
                             ..LrIV)           Ziii.a.-r,     ..,:o/2.--c .1              <   /el cAec 4:7c„,4 A

                  • ec-i           di,/ -4 v ,.o..-/                                 /i174 ire......4'                      -,71.
           Nr., Nefil5                        ef,ss ..,,,-/- =5-Te - .....2—
                                   4r4-,h/ z--I              4/-;10

          ,o)ie,e kv/cPA Air, ek."4 ‘0,4-4d ht 54-y Á. 4"4°A:   1j'
         7
          / ' ina.4.0" 4 e-ny 04....e/ kw =-- 4,4„,_.,.n7 5-e--4-el
         rhi
         51       • 6.-1,,,,
                           ,,      Af,:a           x     d   144'7 744-,di ' -i,e-e S 4c., /                           o 4./-74--   d,


                  elems           -
                                  4 -e.t.   Le Y   All-c-sn          44r. Cr-/een s 60A-5,7 -1- /9r.o. S'._e4-74-d.
         1/07 ea?#1.rir---n ra7 b.,,i4                   V/ 014.--/ed           4 il             07
                                                                                                  1:   "1-7,-
          be t4/44-5-i . Si 'et k. pe "(el                            tkiefi
                                                                           ' ll/    di/4.-/S 5/nt4a.,..i ..--coket
         -vir 5e- _ .060v,ily ,e.tia-vrti-4.,'                         ....,/ 5-e-cimi            Q144 r02             44
                                                                                                                        7           itz-vri
          el 3          —.Z       iffyfl           A....1-             a,0-/e" /5- .-5-v                     P"             0 ,.. A
                  -e 01.4-.../ /it
          )117 nos:                                    .4:). kS A          ...-- Aee_d ,..Siii               fe,-1 40        r
             d        465     . 5./-e., , , 7-,,7- oc._ ..4).e./ ,i L                                             e...._

          for,/f) 4..1/ al®, A/ to$4 471'45 2 le                                                  S      li                   AI      di
                 ,                T     --4,,,,,,,6,          •.                                                               .fe
         _...,z ec,„ - A,e,..._, s, ek e 46,-e cs-A40,.
                                                   0.e‘k                                                      rA 4.4.0 t..,
                                                                                                                    /
           ,C_thr,:cb ' ii-,41 A/le_a•                        t", /                1t-C    ..r. .            ar
                      .e.4'    00-11 X •• c.,.,.14 GY, ‘tri...1                .., / _--                          .           5
          41214'lj .46--r5 6/C // QL4                         11/t                    ...Af .A               '
                                                                                                                              '/'



                       JO       04444/6        li
                                                e       0`-e.y
                                                                                    _:,-/ ,...,4-e,4_ of
          ab      d
                                                                                                       7)
         eensc/ev5            .6,104/7h 04 reos-2,, 0/4.4_ Li-,-6(4,-71 ek?-•:
                                                                             ) -€...s                                 //I     "Ay

                                 L./
        Case 2:20-cv-00141-RAH-WC Document 1 Filed 02/27/20 Page 6 of 8



:
77                                y,Iry e;rk /6
            )74,                   e                       6 eN-0

         eA   irt,t                ,/4
                          4-4__:Le,v         Ale-04&
                                                   , 1      el'e7C-11 /4.5 j

,t;7?    Ae44


                                                                           0_72.2P,_Y n
Case 2:20-cv-00141-RAH-WC Document 1 Filed 02/27/20 Page 7 of 8




VI        STATE BREFLY EXACTLY WHAT. YOU WANT THE COURT TO DO FOR YOU.
          MAKE NO LEGAL ARGUMENT. CITE NO CASES OR STATUTES.
      ".T Would 44 -Ct             DeN.e.    ekr              ID( it)       ki041.0
                                                                                  " 2   tecke--,      te•

              WeAct           .11
                                )            dry25 cplacp               1/P_AYN xsn ('u_s4-Da

                                                                   s_wawa
                                                             cs-fdr-                         \7,2. r41,yo901,sto
 rt\A.i   -LTA                    ic                                                      art)
                                       -V1-4-1        St1 I/J06 Cx=siq

                                                   a-J1\      5cycytj4:6)(                         oj-tAra:(
     LVit Ivot‘o;fq-bio Co (-t- 5,ce                         6   .Afbhi-                                       ou



                                                      Sigre of plaintiff(s)


          I declare under penalty of petury that the foregoing is true and correct.

          Executed on                            41.1 koZo
                                (Date



                                                           ture of plaintiff(s)
Case 2:20-cv-00141-RAH-WC Document 1 Filed 02/27/20 Page 8 of 8




 GINA J. ISHMAN
 CIRCUIT CLERK
 MONTGOMERY COUNTY COURTHOUSE
 P
 "   BOX 1667                                                     DP 351-04 $ 000
 MONTGOMERY,ALABAMA 36102-1867                                    02 44
                                                                  0000384116 FEB 78




                                       6-efK
                              0)(\afa)             6

                                       u\r\e      /AL 3011A-
                              i 04:340 I   t
